











Exhibit 10.25




United Technologies Corporation
2018 Long-Term Incentive Plan
Performance Share Unit Award
Schedule of Terms (Rev. January 2019)


This Schedule of Terms describes the material features of the Participant’s
Performance Share Unit Award (the “PSU Award” or the “Award”) granted under the
United Tech-nologies Corporation 2018 Long-Term Incentive Plan (the “LTIP”),
subject to this Schedule of Terms, the Award Agreement and the terms and
conditions set forth in the LTIP. The LTIP Prospectus contains further
information about the LTIP and this Award and is available on the Company’s
internal employee website and at www.ubs.com/onesource/UTX.
Certain Definitions


A Performance Share Unit (a “PSU”) represents the right to receive one share of
Common Stock of United Technologies Corporation (the “Common Stock”) (or a cash
payment equal to the Fair Market Value thereof). PSUs generally vest and are
converted into shares of Common Stock if, and to the extent, the associated
pre-established performance targets are achieved and the Participant remains
employed by the Company through the end of the applicable performance
measurement period (see “Vesting” below), or upon an earlier Termination of
Service under limited circumstances that result in accelerated vesting (see
“Termination of Service” below). “Company” means United Technologies Corporation
(the “Corporation”), together with its subsidiaries, divisions and affiliates.
“Termination Date” means the date a Participant’s employment ends, or, if
different, the date a Participant ceases providing services to the Company as an
employee, consultant, or in any other capacity. For the avoidance of doubt,
absences from employment by reason of notice periods, garden leaves, or similar
paid leaves associated with a Termination of Service shall not be recognized as
service in determining the Termination Date. All references to termination of
employment in this Schedule of Terms will be deemed to refer to “Termination of
Service” as defined in the LTIP. “Committee” means the Compensation Committee of
the Board. Capitalized terms not otherwise defined in this Schedule of Terms
have the same meaning as defined in the LTIP.







--------------------------------------------------------------------------------





Acknowledgement and Acceptance of Award
The number of PSUs awarded is set forth in the Award Agreement. An LTIP Award
recipient (a “Participant”) must affirmatively acknowledge and accept the terms
and conditions of the PSU Award within 150 days following the Grant Date. A
failure to acknowledge and accept the PSU Award within such 150-day period will
result in forfeiture of the PSU Award, effective as of the 150th day following
the Grant Date.
Participants must acknowledge and accept the terms and conditions of this PSU
Award electronically via the UBS One Source website at
www.ubs.com/onesource/UTX. Participants based in certain countries may be
required to acknowledge and accept the terms and conditions of this PSU Award by
signing and returning the designated hard copy portion of the Award Agreement to
the Stock Plan Administrator. These countries currently include Russia, Turkey,
Hungary, Slovenia, and Ukraine.
Vesting
PSU Awards will vest in accordance with the schedule set forth in the Award
Agreement, subject to performance relative to pre-established Performance Goals,
and the Participant’s continued employment with the Company through the
applicable performance measurement period. Potential Performance Goals are
provided in the LTIP. PSU Awards may be subject to multiple Performance Goals.
The Award Agreement will specify the applicable Performance Goals, performance
period, vesting date, minimum performance required for vesting, range of vesting
and relative weighting for each Performance Goal.
2019 Performance Goals include: (i) diluted earnings per share growth (“EPS
Growth”); (ii) total shareowner return (“TSR”) relative to the companies within
the S&P 500 index; and (iii) return on invested capital (“ROIC”).
EPS is net income from continuing operations divided by average diluted shares
outstanding, subject to adjustments for restructuring, non-recurring and other
significant, defined non-operational items. The Committee may adjust the EPS
calculation (positively or negatively) to exclude the impact of certain items
unrelated to operational performance. Such adjustment may be made when necessary
to maintain the validity of the Performance Goal, as originally established. The
2019 PSU, will include three EPS Growth goals which will be measured annually;
however, awards will not vest until the completion of the 3-year performance
period.
TSR is the percentage change in share price over the cumulative three-year
performance period (plus reinvested dividends). TSR is calculated using the
trailing 60-day average share price prior to and at the end of the 3-year period
as calculated by Standard & Poor’s. Relative TSR is the rank of UTC’s 3-year TSR
versus the companies within the S&P 500 Index at the beginning of the 3-year
performance period. If Relative TSR is negative for the 3-year performance
period, the TSR payout percentage may not exceed 100% of target, even if
relative performance exceeds the target-level Performance Goal.
ROIC is the ratio of net operating profit after tax (“NOPAT”) to Invested
Capital. NOPAT excludes non-controlling interest, non-service pension,
acquisitions and divestiture earnings, one-timers, restructuring, material
one-time tax charges and the impact of foreign exchange fluctuations. Invested
Capital excludes accumulated other comprehensive income, cash and equivalents,
acquisition and divestiture borrowings, short-term borrowings and material
one-time tax charges. ROIC will be measured on an average quarterly basis over
the 3-year performance period of the Award. ROIC is based on continuing
operations and subject to adjustment for the impact of restructuring charges and
other significant non-operational, and non-recurring items when necessary to
maintain the validity of the Performance Goal, as originally established.
PSUs will be forfeited in the event of Termination of Service prior to the
vesting date except in certain earlier terminations involving Retirement,
Involuntary Termination, Disability, Change-in-Control





--------------------------------------------------------------------------------





Termination or Death (see “Termination of Service” below).
PSUs may also be forfeited and value realized from previously vested PSUs may be
recouped by the Company under certain circumstances (see “Forfeiture of Award
and Repayment of Realized Gains” below).
No Shareowner Rights
A PSU is the right to receive a share of Common Stock in the future (or a cash
payment equal to the Fair Market Value), subject to continued employment,
achievement of performance targets, and certain other conditions. The holder of
a PSU has no voting, dividend or other rights accorded to owners of Common Stock
unless and until PSUs are converted into shares of Common Stock.
Payment / Conversion of PSUs
Vested PSUs will be converted into shares of Common Stock to be delivered to the
Participant as soon as administratively practicable following, when the
Committee determines if, and to what extent, PSUs have vested as a result of the
achievement of Performance Goals. If Performance Goals are not met, the PSUs
that do not vest will be cancelled without value. PSUs may be paid in cash if
the Committee so determines, including where local law restricts the
distribution of Common Stock.
Termination of Service
The treatment of PSUs upon Termination of Service depends upon the reason for
termination, as detailed in the following sections. PSUs held for less than one
year as of the Termination Date will be forfeited, except in the event of Death,
Disability, or Change-in-Control Termination, as discussed below.
Retirement. If the Participant’s termination results from Retirement, unvested
PSUs held for at least one year as of the Termination Date will remain
outstanding and, if and to the extent the Committee determines that Performance
Goals have been achieved, will vest and convert into shares of Common Stock (or
cash) to be delivered to the Participant as soon as administratively practicable
thereafter. For this purpose, Retirement means either a Normal Retirement or
Early Retirement as defined below:
•
“Normal Retirement” means retirement on or after age 65;



•
“Early Retirement” means retirement on or after:



◦
Age 55 with 10 or more years of continuous service as of the Termination Date;
or

◦
Age 50, but before age 55, and the Participant’s age and continuous service as
of the Termination Date adds up to 65 or more (“Rule of 65”), and provided that
the Company consents to the Participant’s early retirement.



A Participant will not receive Retirement treatment with respect to any Award in
the event of involuntary termination by the Company for Cause.
Service used to determine eligibility for Normal or Early Retirement means
“Continuous Service” as determined under the UTC Employee Retirement Plan. The
calculation to determine Early Retirement will include partial years, rounded
down to the nearest full month.
Involuntary Termination for Cause. If the Participant’s termination results from
an involuntary termination by the Company for Cause (as defined in the LTIP),
unvested PSUs will be forfeited as of the Termination Date regardless of the
Participant’s Retirement eligibility. In addition, value realized from
previously vested PSUs is subject to repayment in the event of termination for
Cause or certain other occurrences (see “Forfeiture of Award and Repayment of
Realized Gains” below).





--------------------------------------------------------------------------------







Involuntary Termination. If the Participant’s termination results from an
involuntary termination by the Company for reasons other than Cause, unvested
PSUs held for at least one year as of the Termination Date will receive pro-rata
vesting treatment, subject to the Participant providing the Company with a
release of claims against the Company in a form and manner satisfactory to the
Company. The pro-rata vesting of a PSU Award held for at least one year will be
based on the number of months worked during the vesting period, including
partial months, relative to the full vesting period. The pro-rata PSUs will
remain outstanding and eligible to vest per the terms of the Award. PSUs not
deemed eligible to vest under this pro-rata vesting formula will be forfeited as
of the Termination Date. Absences from employment because of notice periods,
garden leaves, or similar paid leaves associated with a Termination of Service
will not be recognized as service in determining the pro-rata vesting
percentage.


Pro-rata vesting eligibility will occur for involuntary terminations resulting
from workforce reductions, location closings, restructurings, layoffs or similar
events, as determined by the Committee.


Retirement eligible Participants will be eligible to vest in accordance with the
Retirement provisions set forth above. Change-in-Control Terminations are
subject to vesting treatment as set forth in the Change-in-Control provisions
below. A Participant who is involuntarily terminated for Cause is not eligible
for pro-rata vesting of Awards.
 
Voluntary Termination. A Participant who voluntarily terminates employment
(other than for Retirement or a Change-in-Control Termination) is not entitled
to pro-rata vesting and will forfeit all unvested PSUs.
Disability. If a Participant incurs a Disability (as defined in the LTIP),
unvested PSUs will not be forfeited while a Participant remains disabled under a
Company-sponsored long-term disability plan. Unvested PSUs will remain eligible
to vest on the earlier of (1) the vesting date specified in the Award Agreement;
or (2) 29 months following the date a Participant incurs a Disability.
Death. If a Participant dies while actively employed by the Company, or on
Disability, all PSUs will vest as of the date of death and be converted (at
target performance) to shares of Common Stock to be delivered to the
Participant’s estate, net of taxes (where applicable), as soon as
administratively practicable.
Rehire. If the Company rehires a Participant within 90 days following the
Termination Date, unvested PSUs that were forfeited and cancelled because of
such termi-nation will be reinstated. If the Company rehires a Participant after
90 days following the Termination Date, the PSUs will remain forfeited and
cancelled.
Change-in-Control Termination. If a Participant’s termination results from an
involuntary termination by the Company for reasons other than for Cause, or due
to the Participant’s voluntary termination for “Good Reason”, in each case,
within 24 months following a Change-in-Control in accordance with Section 10(d)
of the LTIP (such Termination of Service, a “CIC Termination”), then all
unvested PSUs will vest at the greater of: (1) the applicable target
level as of the Termination Date; or (2) the level of achievement as determined
by the Committee not later than the date of the Change-in-Control, taking into
account performance through the latest date preceding the Change-in-Control as
to which performance can, as a practical matter be determined (but not later
than the end of the applicable performance period) and be converted into shares
of Common Stock (or cash) to be delivered to the Participant as soon as
administratively practicable after the Termination Date, subject to the
six-month delay noted below under “Specified Employees,” if applicable.


Specified Employees. If a Participant is a “specified employee” within the
meaning of Section 409A of the Code (i.e., generally the fifty highest paid
employees, as determined by the Company) at the time of the Participant’s
Termination of Service, and PSUs are accelerated and will vest by reason of such
Participant’s Termination of Service (e.g., Change-in-Control Termination),
then, to the extent necessary





--------------------------------------------------------------------------------





to avoid the application of any additional tax or penalty under IRC Section 409A
and consistent with the terms of the Plan, PSUs will be held in the
Participant’s UBS account and will vest on the first day of the seventh month
following the Participant’s Termination Date. Upon vest, PSUs will convert into
an equal number of shares of Common Stock (or cash). The value of the PSUs will
be determined as of the vest date.
Forfeiture of Award and Repayment of Realized Gains
PSUs will be immediately for-feited and a Participant will be obligated to repay
to the Company the value realized from previously vested PSUs upon the
occurrence of any of the following events:
(i)
Termination for Cause (as defined in the LTIP);



(ii)
The Committee determines that Award vesting was based on incorrect performance
measurement calculations. In such event, vesting (and recoupment, if applicable)
will be adjusted consistent with the actual corrected results;



(iii)
A determination that the Participant engaged in conduct that could have
constituted the basis for a Termination for Cause, including determinations made
within three years following the Termination Date;



(iv)
Within twenty-four months following a Participant’s Termination Date, the
Participant:



(A)
Solicits a Company employee, or individual who had been a Company employee
within the previous three months, for an opportunity outside of the Company; or



(B)
Publicly disparages the Company, its employees, directors, products, or
otherwise makes a public statement that is materially detrimental to the
interests of the Company or such individuals; or



(v)
At any time during the twelve-month period following a Participant’s Termination
Date: (i) the Participant becomes employed by, consults for, or otherwise
renders services to any business entity or person engaged in activities that
compete with the Corporation or the business unit that employed the Participant;
or (ii) that is a material customer of or a material supplier to the Corporation
or the business unit that employed the Participant, unless, in either case, the
Participant has first obtained the consent of the Chief Human Resources Officer
or her or his delegate. This restriction applies to competitors, customers, and
suppliers of each business unit that employed the Participant within the
two-year period prior to the Termination Date. The determination of status of
competitors, customers, and suppliers will be made by the Chief Human Resources
Officer (or her or his delegate) in her or his sole discretion.



The Participant agrees that the foregoing restrictions are reasonable and that
the value of the LTIP awards is reasonable consideration for accepting such
restrictions and forfeiture contingencies. However, if any portion of this
section is held by competent authority to be unenforceable, this section shall
be deemed amended to limit its scope to the broadest scope that such authority
determines is enforceable, and as so amended shall continue in effect. The
Participant acknowledges that this Award shall constitute compensation in
satisfaction of these covenants. Further details concerning the forfeiture of
awards and the obligation to repay gains realized from LTIP awards are set forth
in Section 14(i) of the LTIP, which can be located at www.ubs.com/onesource/UTX.
Adjustments
If the Corporation engages in a transaction affecting its capital structure,
such as a merger, distribution of a special dividend, spin-off of a business
unit, stock split, subdivision or consolidation of shares of





--------------------------------------------------------------------------------





Common Stock, or other events affecting the value of Common Stock, PSU Awards
may be adjusted as determined by the Committee, in its sole discretion.
Further information concerning capital adjustments is set forth in Section 3(e)
of the LTIP, which can be located at www.ubs.com/onesource/UTX.
Change-in-Control
In the event of a Change-in-Control or restructuring of the Company, the
Committee may, in its sole discretion, take certain actions with respect to
out-standing Awards to assure fair and equitable treatment of LTIP Participants.
Such actions may include the acceleration of vesting, canceling an outstanding
Award in exchange for its equiv-alent cash value (as determined by the
Committee), or providing for other adjustments or modifications to outstanding
Awards or Performance Goals, as the Committee may deem appropriate. Further
details concerning Change-in-Control are set forth in Section 10 of the LTIP,
which can be located at www.ubs.com/onesource/UTX.


Awards Not to Affect Certain Transactions


PSU Awards do not in any way affect the right of the Corporation or its
shareowners to effect: (a) any adjustments, recapitalizations, reorganizations
or other changes in the Corporation’s capital or business structure; (b) any
merger or consolidation of the Corporation; (c) any issue of bonds, debentures,
shares of stock preferred to, or otherwise affecting the Common Stock of the
Corporation or the rights of the holders of such Common Stock; (d) the
dissolution or liquidation of the Corporation; (e) any sale or transfer of all
or any part of its assets or business; or (f) any other corpo-rate act or
proceeding.


Taxes / Withholding


The Participant is responsible for all income taxes, social insurance
contributions, payroll taxes, payment on account or other tax-related items
attributable to any Award (“Tax-Related Items”). The Fair Market Value of Common
Stock on the New York Stock Exchange on the date the taxable event occurs will
be used to calculate taxable income realized from the PSUs. The provisions of
Section 14(d) (Required Taxes) of the LTIP apply to this Award; provided that,
if the Participant is an individual covered under Section 16 of the Securities
Exchange Act of 1934, as amended, at the time that a taxable event occurs, then
the Company’s withholding obligations with respect to such taxable event will be
satisfied by the Company withholding shares of Common Stock subject to the PSU
Award having a Fair Market Value on the date of withholding equal to the amount
required to be withheld for tax purposes (calculated using the minimum statutory
withholding rate, except as otherwise approved by the Committee). The Company
shall have the right to deduct directly from any payment or delivery of shares
due to a Participant or from Participant’s regular compensation to effect
compliance with all Tax-Related Items, including withholding and reporting with
respect to the vesting of any PSU. Acceptance of an Award constitutes
affirmative consent by Participant to such reporting and withholding. The
Participant acknowledges that the ultimate liability for all Tax-Related Items
is and remains the Participant’s responsibility and may exceed the amount
actually withheld by the Company. Further, if the Participant has become subject
to tax in more than one jurisdiction between the date of grant and the date of
any relevant taxable event, the Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction. In those countries where there is no withholding on account of
such Tax-Related Items, Participants must pay the appro-priate taxes as required
by any country where they are subject to tax. In those instances where Company
is required to calculate and remit withholding on Tax-Related Items after shares
have already been delivered, the Participant shall pay the Company any amount of
Tax-Related Items that the Company is required to pay. The Company may refuse to
distribute an Award if the Participant fails to comply with his or her
obligations in connection with Tax-Related Items.
Important information about the U.S. Federal income tax consequences of LTIP
Awards can be found in the LTIP Prospectus at www.ubs.comonesource/UTX.







--------------------------------------------------------------------------------





Deferral of Gain (U.S. based executives)
A Participant who is qualified to participate in the UTC LTIP PSU Deferral Plan
may irrevocably elect to defer the conversion of vested PSUs into shares of
Common Stock to a date that is at least five years after the scheduled vesting
date. The election to defer the conversion of shares must be made no later than
the end of the second year of the performance measurement period, or such
earlier date as may be specified by the Committee. Vested PSUs subject to a
deferral election will be converted to unfunded deferred share units that will
convert into shares of Common Stock on the distribution date as specified in the
deferral election and the LTIP PSU Deferral Plan. Deferred share units will be
credited with dividend equivalents. Under U.S. income tax law, a Participant
will generally not be taxed until the resulting deferred share units are
converted to shares of Common Stock and distributed. Deferred share units will
not be funded by the Company. In this regard, a Participant’s rights to deferred
share units are those of a general unsecured creditor of the Company. Details of
the deferral of PSUs into deferred share units will be provided with the
election materials. The opportunity to make such an election is subject to
changes in Federal tax law. The Committee reserves the right to discontinue
offering PSU deferral elections at any time for any reason it deems appropriate
in its sole discretion.
Nonassignability
Unless otherwise approved by the Committee or its delegate, no assignment or
transfer of any right or interest of a Participant in any PSU Award, whether
voluntary or involuntary, by operation of law or otherwise, is permitted except
by: (i) will or the laws of descent and distribution; or (ii) certain
intra-family transfers or transfers pursuant to qualified domestic relations
orders subject to procedures and requirements established by the Committee and
compliance with SEC rules. Any other attempt to assign such rights or interest
shall be void and without force or effect.
Nature of Payments
All Awards made pursuant to the LTIP are in consideration of services performed
for the Company. Any gains realized pursuant to such Awards constitute a special
incentive payment to the Participant and will not be taken into account as
compensation for purposes of any of the employee benefit plans of the Company.
Awards are made at the discretion of the Committee. Receipt of a current Award
does not guarantee receipt of a future Award.
Right of Discharge Reserved
Nothing in the LTIP or in any PSU Award shall confer upon any Participant the
right to continued employment or service for any period of time, or affect any
right that the Company may have to terminate the employment of any Participant
at any time for any reason.
Administration
The Board of Directors of UTC has delegated the administration and
interpretation of the awards granted pursuant to the LTIP to the Compensation
Committee. The Committee establishes such procedures, as it deems necessary and
appropriate to administer Awards in a manner that is consistent with the terms
of the LTIP. The Committee has, consistent with its charter and subject to
certain limitations, delegated to the Chief Executive Officer and the Chief
Human Resources Officer (and to such subordinates as he or she may further
delegate) the authority to grant, administer, and interpret Awards, provided
that, such delegation will not apply with respect to employees of the Company
who are covered under Section 16 of the Securities Exchange Act of 1934, as
amended, and to members of the Company’s Executive Leadership Group. Awards to
these individuals will be granted, administered, and interpreted exclusively by
the Committee. The Committee’s decision or that of its delegate on any matter
related to an Award shall be binding, final, and conclusive on all parties in
interest.





--------------------------------------------------------------------------------





Data Privacy
The Corporation maintains electronic records for the purpose of administering
the LTIP and individual Awards. In the normal course of plan administration,
electronic data may be transferred to different sites within the Company and to
outside service providers. Acceptance of an Award constitutes consent by the
Participant to the collection, use, processing, transmission and holding of
personal data, in electronic or other form, as required for the implementation,
administration, and management of this Award and the LTIP by the Company or its
third party administrators within or outside the country in which the
Participant resides or works. All such collection, use, processing, transmission
and holding of data will comply with applicable privacy protection requirements.
If you do not want to have your personal data shared, you may choose to not
accept this Award.
Company Compliance Policies
Award Recipients must comply with the Company’s Code of Ethics and Corporate
Policies and Procedures. Violations can result in the forfeiture of Awards and
the obligation to repay previous gains realized from LTIP Awards. The UTC Code
of Ethics and Corporate Policy Manual are available online on the Company’s
internal home page.
Interpretations
This Schedule of Terms provides a summary of terms applicable to the PSU Award.
This Schedule of Terms and each Award Agreement are subject in all respects to
the terms of the LTIP, which can be located at www.ubs.com/onesource/UTX. In the
event that any provision of this Schedule of Terms or any Award Agreement is
inconsistent with the terms of the LTIP, the terms of the LTIP shall govern.
Capitalized terms used but not otherwise defined herein shall have the meanings
as defined in the LTIP. Any question concerning administration or interpretation
arising under the Schedule of Terms or any Award Agreement will be determined by
the Committee or its delegates, and such determination shall be final, binding,
and conclusive upon all parties in interest. If this Schedule of Terms or any
other document related to this Award is translated into a language other than
English and a conflict arises between the English and translated version, the
English version will control.
Governing Law
The LTIP, this Schedule of Terms and the Award Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware.
Additional Information
Questions concerning the LTIP or Awards and requests for LTIP documents can be
directed to:
 
Stock Plan Administrator
stockoptionplans@utc.com


OR
    
United Technologies Corporation
Attn: Stock Plan Administrator
4 Farm Springs Road
Farmington, CT 06032
    


The Corporation and / or its approved Stock Plan Administrator will send any
Award-related communications to the Participant’s email address or physical
address on record. It is the responsibility





--------------------------------------------------------------------------------





of the Participant to ensure that both the e-mail and physical address on record
are up-to-date and accurate at all times to ensure delivery of Award-related
communications.





